Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with ERIC T. KING on 02/23/2022.

Claim 1 should be amended as follow:
1. (Currently Amended) A tubing system for use in a blood sampling-blood pressure monitoring system that includes a control valve, a reservoir with a plunger, a sampling site, and a blood pressure transducer configured to measure the blood pressure of a patient, the tubing system comprising:
a plurality of flexible tubing sections; and
a plurality of rigid tubing sections, wherein the plurality of rigid tubing sections and the flexible tubing sections are configured to be interlinked with one another between the patient and the blood pressure transducer for the blood pressure measurement of the patient, wherein, the plurality of rigid tubing sections and flexible tubing sections are configured to be interlinked with one another, one after another, respectively, between the patient and the sampling site, the rigid tubing sections being longer than the flexible tubing sections, the rigid tubing sections replacing parts of the flexible tubing sections of the blood sampling- blood pressure monitoring system to improve the pressure signal for blood pressure measurement by the blood pressure transducer.

Claim 10 should be amended as follow:
10. (Currently Amended) A blood sampling-blood pressure monitoring system comprising:
a control valve;
a reservoir with a plunger;
a sampling site;
a blood pressure transducer configured to measure the blood pressure of a patient, wherein the control valve is coupled to and controls fluid flow to the reservoir, the sampling site, and the blood pressure transducer; and
a tubing system including: a plurality of flexible tubing sections; and a plurality of rigid tubing sections, wherein the plurality of rigid tubing sections and the flexible tubing sections are configured to be interlinked with one another between the patient and the blood pressure transducer for the blood pressure measurement of the patient, wherein, the plurality of rigid tubing sections and flexible tubing sections are configured to be interlinked with one another, one after another, respectively, between the patient and the sampling site, the rigid tubing sections being longer than the flexible tubing sections, the rigid tubing sections replacing parts of the flexible tubing sections of the blood sampling- blood pressure monitoring system to improve the pressure signal for blood pressure measurement by the blood pressure transducer.

Claim 19 should be amended as follow:
19. (Currently Amended) A method for utilizing a tubing system in a blood sampling-blood pressure monitoring system that includes a control valve, a reservoir with a plunger, a sampling site, and a blood pressure transducer configured to measure the blood pressure of a patient, the method comprising:
connecting a plurality of flexible tubing sections to a plurality of rigid tubing sections in such a manner that the plurality of rigid tubing sections and the flexible tubing sections are configured to be interlinked with one another between the patient and the blood pressure transducer for the blood pressure measurement of the patient, wherein, the plurality of rigid tubing sections and flexible tubing sections are configured to be interlinked with one another, one after another, respectively, between the patient and the sampling site, the rigid tubing sections being longer than the flexible tubing sections, the rigid tubing sections replacing parts of the flexible tubing sections of the blood sampling-blood pressure monitoring system to improve the pressure signal for blood pressure measurement by the blood pressure transducer.

Allowable Subject Matter
Claims 1, 5, 7-10, 14, 16-19, 23 and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of the most pertinent prior art Gordon et al (US 2007/0179407) and Tsai et al (US 2014/0236120) teaches a tubing system for use in a blood sampling-blood pressure monitoring system that includes a control valve, a reservoir with a plunger, a sampling site, and a blood pressure transducer configured to measure the blood 
The prior art does not teach, disclose and/or fairly suggest the rigid tubing sections being longer than the flexible tubing sections, the rigid tubing sections replacing parts of the flexible tubing sections of the blood sampling- blood pressure monitoring system to improve the pressure signal for blood pressure measurement by the blood pressure transducer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791